Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 29, 2016

                                        No. 04-16-00764-CV

                                Miguel GUERRA and Anita Guerra,
                                          Appellants

                                                 v.

                 Copernicus GUERRA, Eric Stubbs, and Monica “Trish” Guerra
                                       Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-10888
                               Honorable Larry Noll, Judge Presiding


                                          ORDER
       A filing fee of $205.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 14-9158, Aug. 28, 2015). The clerk of the court notified
appellant[s] of this deficiency in a letter dated November 23, 2016. The fee remains unpaid.
Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellants, not later than January 9, 2017 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that they are indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellants fail to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court